De Vries, Judge,
delivered tbe opinion of the court:
The merchandise, invoiced as “desi gram,” was imported at the port of San Francisco from Calcutta, India. It was classified by the collector at that port for dutiable purposes under the provisions of paragraph 197 of the tariff act of 1913 as a “bean” or “lentil.” The importer protested, claiming the merchandise properly classifiable as “pease” under the provisions of paragraph 209 of the act. The Board of General Appraisers sustained the protest. The Government appeals. The appeal of the Government is rested largely upon exceptions to the evidence considered before the Board of General Appraisers, though it also contested the classification of the imported article’ as a “pea,” claiming that it did not botanically belong to that group of vegetables. The appraiser at' the port of San Francisco reported the. article to be an “Indian vegetable of the kind known as chick-pea, which belongs to the bean family, and though it had been returned as a lentil it was. a bean and would pay duty in the same paragraph at the same rate.”
There is no question here but that the imported merchandise is the Indian gram. “Desi” is a vernacular peculiar to India. There are several vernacular terras applied to gram, such as Madras gram, Bengal gram, and Garbanzos gram, the significance of any and all of which is but to localize the name gram.
Desi (often spelled dacey) is the Bengali “desi” (Sanskrit desiya) and means “native.” “Desi gram” denotes native (East Indian) chick-pea. Calcutta being the capital of Bengal, “desi gram” in Calcutta invoices signifies “Bengal gram.” Gram is an older form of the Portuguese “grao” and is derived from the Latin “granum,” grain.
*136In common acceptation and as ordinarily understood the gram is tbe chick-pea. Botanically it is one of the genera of the legumes.
Oxford Dictionary:
Gram. — The chick-pea, a kind of vetch, Cicer arietinum. Sometimes called Bengal gram. * * *
Standard Dictionary, Twentieth Century Edition:
Gram. — 1. The chick-pea (Cicer arietinum) of the East Indies; there extensively used as food for men, horses, and cattle. * * *
The Century Dictionary and Cyclopedia:
Gram. — In the East Indies, the chick-pea, Cicer arietinum, there used extensively as fodder for horses and cattle, and also in cakes, curries, etc.
Dictionary of Gardening, an Encyclopedia of Horticulture, by Nicholson:
Gram, or chick-pea (Cicer arietinum). — An annual herb, extensively cultivated in India for its seed, which, when ground, forms an important article of food.
Cyclopedia of American Horticulture, by Bailey:
Cicer (old Latin name for the vetch).— * * * Small genus, with a Mediterranean-Asian range. C. Arietinum, * * * the chick-pea, is sometimes cultivated n vegetable gardens for the edible ripe seeds. * * *
The Universal Herbal, or Botanical, Medical, and Agricultural Dictionary, containing an account of all the known plants in the world, by Thomas Green, page 298, states:
Cicer Arietinum, chick-pea. — Annual: * * *
Encyclopaedia Britannica, Eleventh Edition:
Gram, or chick-pea, called also Egyptian pea, or Bengal gram * * * the Cicer arietinum of Linnaeus, so named from the resemblance of its seed to a ram’s head. It is a member of the natural order Leguminousx, largely cultivated as a pulse food in the south of Europe, Egypt, and western Asia as far as India, but is not known undoubtedly wild.
Botanically, therefore, the chick-pea is a genera of the genus Leguminosas. The Leguminosas family includes in order the following six genera: (1) Cicer — chick-pea; (2) Vicia — vetches; (3) Lens— lentils; (4) Lathyrus — vetchlings; (5) Pisum — the true pea; (6) Abrus — crabeye bean. The genera Cicer, commonly known as “chick-pea," includes the species Cicer arietinum and Cicer songari-cum. The chick-pea is the Cicer arietinum. The Cicer or chick-pea, however, is one of the genera with all lens or lentils and the Pisum or the true pea. Botanically, therefore, it appears that the Cicer arietinum or chick-pea is neither a lentil, a pea, nor a bean. It is, however, of a genera with each of these and is much more closely related to the true or common pea than the true or common bean, both in the botanical structure of the plant and in the food characteristics of the seed. The botanical classification, therefore, lends no *137assistance in this case. What assistance it does afford would lead to the conclusion that being neither lentil nor pea nor a bean the-article would be classified as a nonenumerated unmanufactured article.
The scientific or botanical name, however, does not control in-tariff classifications, at least in the presence of an applicable, common, nomenclature. Tariff laws are drawn with reference to the common understanding, usually indicated by lexicographic definitions, of a term as ordinarily understood. American Net & Twine Co. v. Worthington (141 U. S., 468-471); United States v. Buffalo Natural Gas Fuel Co. (172 U. S., 339-341); Morningstar & Co. v. United States (159 Fed., 287).
The recited definitions make it plain that the common and interchangeable name for "gram” and this merchandise is “chick-pea.” That is to say, it is commonly classed and called a pea. In that sense-the term “pea” as used in paragraph 209 is ample to and does include every known class of pease, at least of the edible vegetable-classes as are these, whether they be the chick-pea or the Bengal pea, the black-eyed pea, or whatever variety. United States v. Meyerson (2 Ct. Cust. Appls., 225; T. D. 31953); Chew Hing Lung v. Wise (176 U. S., 156); United States v. Rosenstein (1 Ct. Cust. Appls., 304; T. D. 31357); Ahlbrecht & Son v. United States (2 Ct. Cust. Appls., 471; T. D. 32226).
We think the board did not err, and accordingly the decision is affirmed.